NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LIBERTY NATIONAL SURETY, INC.               )
d/b/a LIBERTY BAIL BONDS,                   )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2743
                                            )
SUNTRUST BANK,                              )
                                            )
              Appellee.                     )
                                            )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

James E. Moon of Quintairos, Prieto, Wood
& Boyer, P.A., Fort Myers, for Appellant.

Robert J. Lindeman of Marcadis Singer P.A.,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.